Citation Nr: 1434746	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-25 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for enlarged cervical lymph nodes.

2. Entitlement to service connection for compensation purposes for abscessing, decaying, and loss of teeth.

3. Entitlement to service connection for treatment purposes for abscessing, decaying, and loss of teeth. 

4. Entitlement to service connection for a heart condition, claimed as atrial fibrillation.

5. Entitlement to service connection for chronic vertigo.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for drop attacks, claimed as blackouts.

8. Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  For consistency purposes, the RO in Louisville, Kentucky processes all claims, such as these, based on contaminated water from Camp Lejeune.  The Veteran testified before the undersigned in a September 2013 video-conference hearing.  A transcript of that hearing was reviewed prior to this decision.

A claim for service connection for a dental condition is also considered to be a claim for Class I VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Therefore, the dental claim has been reclassified as two separate issues.

The issue of entitlement to service connection for "spots" on the chest was raised during the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for cervical lymph nodes, dental treatment, a heart condition, hypertension, vertigo, drop attacks, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The evidence does not show any non-replaceable missing teeth due to loss of substance of body of maxilla or mandible.


CONCLUSION OF LAW

The claimed abscesses, decay, and loss of teeth are not conditions which are eligible for compensation.  38 U.S.C.A. §§ 1131, 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2009, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's lymph nodes and teeth in May 2012.  There is no indication or assertion that the examinations and opinions are inadequate.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the September 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's current symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but is not competent to comment on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements have been detailed and consistent. 

Dental

The Veteran made a claim for abscesses in his teeth.  During the May 2012 VA examination, the examiner noted missing teeth 1, 16, 17, 25, 30, and 32 and missing or decaying root tips on teeth 3, 5, 6, 12, 18, 19, and 31.  Service records show treatment on the Veteran's teeth 21, 24, 26, 30, 31, 9, 13, and 3.  The VA examiner in May 2012 noted that the in-service treatment included general cleaning and decay treatment and a root canal on teeth 24 and 26.  Teeth 24 and 26 do not appear to be part of the Veteran's claim as there is no current disability associated with those teeth.  Furthermore, teeth 24 and 26 were service-connected for treatment purposes in an August 2003 rating decision.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or a disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities and will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

It is unclear from the record whether the missing teeth are replaceable.  In as much as the above recorded conditions fall under the category of treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, they are subject to 38 C.F.R. § 3.381(b) and not compensable disabilities.

There is no evidence that the above noted missing teeth, if unreplaceable, are due to loss of substance of the body of the maxilla or mandible due to trauma or disease.  The May 2012 VA examination noted the placement of the teeth or missing teeth in the maxilla and mandible arches but made no mention of any loss of substance of the body of the maxilla or mandible.  There is no evidence of abnormality or disease of the maxilla or mandible in the claims file.  Compensation for missing teeth is only warranted when the missing teeth are due to loss of substance of body of maxilla or mandible from trauma or disease.  See 38 C.F.R. § 4.150 at Note.  With no evidence of loss of substance of body of maxilla or mandible, the Veteran's missing teeth cannot be service-connected for compensation purposes.  See id.              

The law is against service-connected compensation for the dental conditions.  See 38 C.F.R. §§ 3.303, 3.381.  Therefore, the benefit of the doubt doctrine is inapplicable and the claims must be denied.  See 38 C.F.R. § 3.102.
   

ORDER

Service connection for compensation purposes for a dental condition is denied.


REMAND

A prominent lymph node was identified on examination during the course of this appeal in September 2009.  At a VA examination in May 2012, the Veteran reported periodically swollen lymph nodes, but the examiner found no disability on examination and offered no comment on the Veteran's theory that this condition was related to contaminated water at Camp Lejeune.  Because there is evidence of a lymph node disability during the course of the appeal, a current disability is shown.  McClain v. Nicholson, 21 Vet App 319 (2007).  Once VA undertakes to provide an examination, even if not required to do so, it is required to insure that the examination is adequate or explain why an adequate examination cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (overruled on other grounds).  

The May 2012 VA examiner did not address whether the Veteran's heart condition begin in service, only whether the heart condition could be due to water contamination.  The Veteran reported having chest pain symptoms during service.  As such, an addendum opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (VA examination must address all raised theories of entitlement).  

The claims for hypertension, vertigo, drop attacks/blackouts, and TDIU are inextricably intertwined with the claim of service connection for the heart condition and are also remanded.  

As discussed above, the Veteran's dental claim for compensation also included a claim of service connection for treatment purposes.  This question has not been addressed by the Veterans Health Administration (VHA).  See 38 C.F.R. § 3.381.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of service connection for dental treatment in teeth 1, 16, 17, 25, 30, 32, 3, 5, 6, 12, 18, 19, and 31 to VHA for a determination.

2. Forward the claims file to the May 2012 examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion on the lymph nodes, heart condition and vertigo.  The examiner should answer the following:

a. Is the Veteran's current heart condition at least as likely as not related to service?

b. Did the Veteran's current heart condition at least as likely as not coincide with active service?

c. Please review the literature submitted by the Veteran, specifically that trichloroethylene can cause impaired heart function, and address the conclusion from May 2012 on the relationship of water contamination to the current heart condition.

d. Is the prominent lymph node or swollen lymph nodes reported since 2009, related to chemical exposures in service?

e. Please review the literature submitted by the Veteran, specifically that benzene and trichloroethylene can have effects on the nervous system, and address the conclusion from May 2012 on the relationship of water contamination to vertigo.

Consider the Veteran's reports of symptoms.  Such statements should not be rejected merely because of a lack of supporting clinical evidence.
  
If the needed opinions cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If the evidence shows that the heart condition is related to service, obtain examinations to determine any relationship between the heart condition and vertigo, drop attacks, and hypertension, and its effect on employment.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


